—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 14, 1995 (People v Mack, 212 AD2d 640), affirming a judgment of the County Court, Orange County, rendered November 24, 1992.
Ordered that the application is denied.
*633The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Krausman and Florio, JJ ., concur.